Citation Nr: 0723973	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  02-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from November 1945 to August 
1947 and from December 1947 to February 1964.  The veteran 
died in January 2001.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran died in January 2001.  The death certificate 
lists the cause of death as acute myocardial infarction due 
to gastrointestinal bleeding/anemia due to pneumonia.  

2.  At the time of his death, the veteran had three service-
connected disabilities: postoperative severe herniated disc 
syndrome, rated as 60 percent disabling; and a left arm 
fracture and shell fragment wound scars on the thighs, both 
assigned noncompensable evaluations.  The veteran had a total 
disability evaluation based on individual unemployability 
(TDIU), effective July 1993.  

3.  There is no nexus between the cause of the veteran's 
death and his period of active service or his service-
connected disabilities.  

4.  The veteran did not die of a service-connected disability 
or from permanent, total disability resulting from a service-
connected disability.



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2006). 

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service-connected disabilities may be either 
the principal or contributory causes of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or aided or lent assistance to producing 
death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

The veteran had three service-connected disabilities: 
postoperative severe herniated disc syndrome, rated as 60 
percent disabling; and a left arm fracture and shell fragment 
wound scars on the thighs, both assigned noncompensable 
evaluations.  The veteran had a total disability evaluation 
based on individual unemployability, effective July 1993.  

In addition to his service-connected disabilities, the 
veteran had diabetes mellitus, coronary artery disease, 
diabetic retinopathy, neuropathy, diabetic ulcers, and left-
sided weakness due to two strokes.  

The veteran died in January 2001.  The death certificate 
lists the cause of death as acute myocardial infarction due 
to gastrointestinal bleeding/anemia due to pneumonia, 
providing evidence against this claim as it fails to cite the 
service connected disorders.  

The appellant contends that the veteran died because he fell 
from his wheelchair and broke his arm.  The appellant stated 
that the veteran was in a wheelchair because of his service-
connected back disability.  The appellant believes that the 
veteran's infections and kidney failure were complications 
from his broken arm, and that they lead to his death.  

The Board notes that the records from the veteran's terminal 
hospitalization and his stay at a nursing home beginning in 
December 2000 are not of record.  The Board remanded this 
case in December 2005 so that these records could be 
obtained.  

On remand, the appellant submitted a signed release form for 
the records from the nursing home.  The RO sent two requests 
to the nursing home and did not receive a response.  The RO 
also sent the appellant letters in January 2007 and March 
2007 with release forms for the records from the veteran's 
terminal hospitalization.  The appellant did not return a 
signed release form for the records from the private 
hospital.  

There is no medical evidence of record to show that the 
veteran's death from an acute myocardial infarction was 
caused by complications from his broken arm, which are 
alleged to be the result of a fall from his wheelchair.  VA 
hospitalization records from November 2000 show that the 
veteran fell from his wheelchair, fracturing his right 
humerus.  There is no indication in the record that the fall 
was because the veteran was in a wheelchair or that his 
service connected disability caused the fall.  The veteran 
then had a possible right hemispheric stroke three days 
later, and was experiencing increased left-sided weakness.  
Prior to the possible right hemispheric stroke in November 
2000, the veteran had two right hemispheric strokes, which 
caused left-sided weakness.  No reason was given for the 
veteran's fall from his wheelchair, and the records do not 
specify whether the veteran was in a wheelchair because of 
his back disability, his diabetic complications, or his 
residuals of strokes.  None of the records from the veteran's 
hospitalization provide evidence showing that the veteran's 
decline in health was caused by his fall from his wheelchair.  

The Board finds that the medical evidence of record does not 
corroborate the appellant's lay assertions that the veteran's 
complications from his broken arm caused his death or that 
the broken arm was caused by the service connected disorder.

With regard to the appellant's contentions, the Board finds 
that they are outweighed by the medical evidence of record, 
which fails to indicate that the veteran's fall from his 
wheelchair contributed to his declining health and eventual 
death.  The Board places more probative weight on the fact 
that there is no evidence to show that the veteran's acute 
myocardial infarction, gastrointestinal bleeding, anemia, and 
pneumonia were caused by complications from his broken arm, 
providing highly probative evidence against her claim.  
Additionally, the appellant is not competent to provide a 
medical opinion as to whether the veteran's broken arm was 
caused by his service-connected back disability, or whether 
his fall from his wheelchair contributed to his death.  
Espiritu, 2 Vet. App. at 494.  

Generally, service connection is warranted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection will be 
rebuttably presumed for certain chronic diseases that are 
manifest to a compensable degree within the year after active 
duty .  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
 
Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the court's decision, the holding of which has 
been applicable during the entire period of this appeal.

The veteran never filed a claim for service connection for 
cardiovascular problems, a gastrointestinal condition, 
anemia, or pneumonia, nor was he diagnosed with any of these 
conditions within an applicable presumptive period.  The 
veteran's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment for any of the 
above listed conditions.  None of the post-service medical 
evidence provides a link between the veteran's myocardial 
infarction, gastrointestinal bleeding, anemia, or pneumonia, 
and his period of active service or to any of his service-
connected disabilities.  The Board finds that the 
preponderance of the evidence is against service connection 
for an acute myocardial infarction, other cardiovascular 
problems, gastrointestinal bleeding, anemia, or pneumonia.  
38 U.S.C.A. § 5107(b).   

In summary, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, as there is no evidence to support direct 
service connection for hear problems, gastrointestinal 
bleeding, anemia, and pneumonia.  The evidence against the 
veteran's service-connected disabilities as contributing 
factors to the veteran's acute myocardial infarction due to 
gastrointestinal bleeding, anemia, and pneumonia, outweighs 
the evidence in favor of such a connection.  The appeal is 
denied.  

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.312 (2006).  If the veteran's 
death is not determined to be service connected, as is the 
case here, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who at death was either was in 
receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a). 

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service. Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).  

The phrase "entitled to receive" means that at the time of 
death, the veteran had service-connected disabilities rated 
totally disabling by VA, but was not receiving compensation 
due to one of eight possible circumstances.  See 38 C.F.R. § 
3.22(b).  This does not apply to the veteran because he was 
receiving compensation at the time of his death.  

The veteran was a total rating based on unemployability in 
July 1993, more than five years after leaving service and 
less than ten years before his death in 2001.  Therefore, the 
appellant is not eligible for DIC.  38 U.S.C.A. § 1318(b), 
38 C.F.R. § 3.22(a)(2)(i),(ii).  

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2002, the RO advised the appellant of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, a VCAA letter was sent in May 2002 and a follow-up 
letter was sent in July 2005.  As discussed above, the Board 
finds that the RO has ultimately provided all notice required 
by § 5103(a).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the timing of the VCAA 
notice resulted in any prejudice to the appellant.  

The May 2002 VCAA letter does not specifically ask the 
appellant to provide any evidence in her possession that 
pertains to the claims.  Pelegrini, 18 Vet. App. at 120-21.  
However, the July 2005 VCAA follow-up letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a July 2006 letter, the appellant was 
informed that a disability rating and effective date would be 
assigned if her claims were granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and private medical records for which 
releases had been secured.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As discussed above, the 
records from the veteran's terminal hospitalization and from 
his stay at a nursing home beginning in December 2000 are not 
of record.  However, the RO made sufficient effort to obtain 
these records by securing a release for the nursing home 
records.  The RO sent multiple letters to the nursing home 
and no records from December 2000 were provided.  
Additionally, the RO sent multiple letters to the appellant 
to secure a release form for the veteran's terminal 
hospitalization at a private hospital.  She did not reply to 
the letters.  The Board finds that the RO has complied with 
the December 2005 remand instructions, and that another 
remand is not necessary.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim. In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of her claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


